Citation Nr: 0001575	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-12 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the right thigh and buttock, moderately-severe, 
muscle group XVII, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his step-daughter.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

REMAND


The veteran had active duty from November 1966 to November 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1997 by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).  In the decision, the RO confirmed a 
previously assigned 40 percent rating for the veteran's 
service-connected gunshot wound residuals.  

A hearing was held at the RO in November 1999 before the 
undersigned Member of the Board.  During the hearing, the 
veteran testified that he had received treatment at the VA 
Pain Clinic in Ann Arbor, Michigan.  Significantly, however, 
the records pertaining to that treatment have not been 
obtained.  The Board also finds that another VA examination 
is warranted so that the examiner may have the opportunity to 
review the treatment records.  Accordingly, to ensure that VA 
has met its duty to assist the appellant in developing the 
facts pertinent to the claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who recently treated the veteran for his 
service-connected gunshot wound 
residuals.  After securing the necessary 
release, the RO should obtain these 
records, including the records from the 
VA Pain Clinic in Ann Arbor, Michigan.

2.  The veteran should be afforded a VA 
muscles examination to determine the 
current severity of the gunshot wound 
residuals.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should also specifically note whether 
there is functional loss due to weakness, 
fatigability, incoordination, pain on 
movement, or when the joint is used 
repeatedly over time.  The examiner 
should attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


